Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.
            DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 14-BG-884

                         IN RE JOHN T. SZYMKOWICZ,
                            JOHN P. SZYMKOWICZ,
                          LESLIE D. SILVERMAN, and
                         ROBERT KING, RESPONDENTS.

                    Members and Former Member of the Bar
                  of the District of Columbia Court of Appeals
                           of the District of Columbia
          (Bar Registration Nos. 946079, 462146, 448188, and 922575)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                  (09-BD-48, 09-BD-49, 09-BD-50, 09-BD-51)


(Argued April 11, 2018                               Decided November 8, 2018)

     Robert N. Levin for respondents John T. Szymkowicz and John P.
Szymkowicz.

      Robert W. King, pro se.

      Leslie D. Silverman, pro se, made an appearance.

      Julia L. Porter, Assistant Disciplinary Counsel, with whom Hamilton P.
Fox, III, Disciplinary Counsel, and Jennifer P. Lyman, Senior Assistant
Disciplinary Counsel, were on the brief, for petitioner.

      Before THOMPSON and MCLEESE, Associate Judges, and STEADMAN, Senior
Judge.

      Opinion for the court PER CURIAM.
                                            2



      Dissenting opinion by Senior Judge STEADMAN at page 16.

      PER CURIAM:      This attorney-discipline matter arises from respondents’

representation of Genevieve Ackerman. In its initial report and recommendation,

the Board on Professional Responsibility concluded that respondents had not been

shown to have violated the District of Columbia Rules of Professional Conduct in

connection with their representation of Ms. Ackerman, except that respondent

Robert King violated D.C. R. Prof. Conduct 1.5 (b), by failing to obtain a written

retainer agreement from Ms. Ackerman.



      In In re Szymkowicz, 124 A.3d 1078 (D.C. 2015) (per curiam), this court

accepted the Board’s conclusions in a number of respects, but referred the matter

back to the Board for further proceedings with respect to whether respondents

violated D.C. R. Prof. Conduct 1.7, which governs conflicts of interest. Id. at

1082-89. Specifically, we concluded that, because of the risks of conflicts of

interest between Ms. Ackerman and her son, Dr. Stephen Ackerman, none of the

respondents could permissibly have represented Ms. Ackerman unless the

respondents obtained Ms. Ackerman’s informed consent to the representation,

pursuant to Rule 1.7 (c). Id. at 1085-88.
                                        3

      On further consideration, the Board concluded that Disciplinary Counsel had

failed to prove by clear and convincing evidence that respondents John T. and John

P. Szymkowicz, who are father and son, failed to obtain informed consent from

Ms. Ackerman.     On the other hand, the Board concluded that Mr. King and

respondent Leslie D. Silverman violated Rule 1.7 (b), because neither Mr. King

nor Ms. Silverman offered evidence that Ms. Ackerman gave them informed

consent. The Board, however, recommended against imposing sanctions against

Mr. King or Ms. Silverman on the basis of their violations of Rule 1.7.

Disciplinary Counsel takes exception         to the Board’s conclusions and

recommendations. We adopt the Board’s conclusion that the Szymkowiczes were

not shown by clear and convincing evidence to have violated Rule 1.7. As a

sanction for Mr. King’s violation of Rule 1.7, we publicly censure Mr. King in this

opinion. Because Ms. Silverman was disbarred by consent in a separate matter, In

re Silverman, 175 A.3d 89 (D.C. 2017) (per curiam), we dismiss the current

disciplinary proceeding against Ms. Silverman as moot. Cf., e.g., In re McCoole,

791 A.2d 910 (D.C. 2002) (per curiam) (where respondent was disbarred in one

disciplinary proceeding, court dismissed second disciplinary proceeding as moot).
                                          4

                                          I.



       The facts in this matter are discussed in some detail in our initial opinion in

this case. In re Szymkowicz, 124 A.3d at 1079-82. In brief, Ms. Ackerman, who

was then eighty-five years old, set up a trust in 2002 to benefit both herself and Dr.

Ackerman. Id. at 1079. Dr. Ackerman soon raised issues about the administration

and validity of the trust, and Dr. Ackerman hired the Szymkowiczes to represent

him.   Id. at 1080.    In 2005, the Szymkowiczes began to also represent Ms.

Ackerman. Id. After extensive litigation, the courts upheld the trust. Id. at 1080-

81.



       In March 2007, John T. Szymkowicz withdrew from one pending case,

because of a concern that he would be called as a witness in the case. In re

Szymkowicz, 124 A.3d at 1081.         Ms. Silverman and Mr. King subsequently

represented Ms. Ackerman in that case and also with respect to related matters. Id.

Ms. Silverman was paid by Dr. Ackerman from Ms. Ackerman’s funds, and it was

Dr. Ackerman who retained Mr. King to act as Ms. Ackerman’s attorney in one of

the related matters. Id. While representing Ms. Ackerman, Ms. Silverman and Mr.

King communicated with Dr. Ackerman, who held Ms. Ackerman’s power of

attorney (POA). Id.
                                         5




      There was a substantial dispute before the Hearing Committee as to whether

Ms. Ackerman was competent during the relevant time period, or whether instead

Ms. Ackerman was not competent and respondents knew or should have known

that she was incompetent and wrongfully took advantage of Ms. Ackerman to

benefit themselves and Dr. Ackerman. In re Szymkowicz, 124 A.3d at 1081-86.

The Hearing Committee found that although Ms. Ackerman had some mental

limitations, she was competent. Id. at 1082. The Board accepted that conclusion

in its initial report and recommendation, and this court did the same in our initial

decision. Id. at 1082-86.



      On the question whether the Szymkowiczes obtained informed consent from

Ms. Ackerman, the Hearing Committee heard and credited testimony that John T.

Szymkowicz “many times” discussed with Ms. Ackerman potential conflicts and

risks arising out of John T. Szymkowicz’s joint representation of Ms. Ackerman

and Dr. Ackerman. Specifically, John T. Szymkowicz testified that he explained

to Ms. Ackerman that (1) she could be represented by another lawyer if she

desired; (2) the contemplated litigation could cost tens of thousands of dollars,

given that she would be paying her own legal fees as well as those of the trust
                                          6

defending against her suit; and (3) if she was successful in challenging the validity

of the trust, her son could squander her assets.



      In its second report and recommendation, the Board analyzed the issue of

informed consent as follows. First, Disciplinary Counsel bears the burden of

proving by clear and convincing evidence that a respondent violated a Rule of

Professional Conduct. See, e.g., In re Anderson, 778 A.2d 330, 335 (D.C. 2001)

(noting general rule that “the burden of proving the disciplinary charges rests with

[Disciplinary] Counsel”) (brackets and internal quotation marks omitted).          If

Disciplinary Counsel presents evidence of a conflict of interest pursuant to Rule

1.7 (b), a respondent may present evidence in support of the contention that the

respondent obtained informed consent pursuant to Rule 1.7 (c). If a respondent

offers such evidence, then Disciplinary Counsel must prove by clear and

convincing evidence that the respondent did not in fact obtain informed consent.



      Applying that framework, the Board concluded that the Szymkowiczes had

introduced evidence of informed consent and that Disciplinary Counsel had failed

to prove by clear and convincing evidence that they had failed to obtain informed

consent. Although John P. Szymkowicz did not personally discuss conflicts of

interest with Ms. Ackerman, the Board concluded that John P. Szymkowicz
                                         7

reasonably relied upon assurances from his father on the issue.         We do not

understand Disciplinary Counsel to argue at this juncture that John P. Szymkowicz

violated Rule 1.7 even if his father did not, so we hereinafter focus on the conduct

of John T. Szymkowicz in assessing whether the Szymkowiczes were shown to

have violated Rule 1.7.



      With respect to Mr. King, the Board concluded that Disciplinary Counsel

had established a violation of Rule 1.7 but recommended against imposing a

sanction for that violation. The Board concluded that although Mr. King should

not have relied on Ms. Ackerman’s POA to consult with Dr. Ackerman, rather than

dealing directly with Ms. Ackerman and inquiring into possible conflicts of

interests, that was a novel conclusion reached by the court in In re Szymkowicz,

and Mr. King should not be disciplined for failing to foresee that conclusion. The

Board also accepted the Hearing Committee’s finding that Ms. Ackerman was not

harmed by Mr. King’s failure to obtain informed consent, because Ms. Ackerman’s

objectives coincided with the actions Mr. King took on her behalf. Finally, the

Board noted that Mr. King’s sole prior discipline was a public reprimand in

Maryland and that there was no evidence that Mr. King acted dishonestly.
                                        8

                                        II.



      We accept the Board’s factual findings if they are supported by substantial

evidence. D.C. Bar R. XI, § 9 (h)(1). We review de novo the Board’s conclusions

of law. In re Johnson, 158 A.3d 913, 918 (D.C. 2017). We will adopt the Board’s

recommended sanction “unless to do so would foster a tendency toward

inconsistent dispositions for comparable conduct or would otherwise be

unwarranted.” D.C. Bar R. XI § 9 (h)(1).



                                        A.



      We turn first to the question whether Disciplinary Counsel established that

the Szymkowiczes violated Rule 1.7.         Under that Rule, “a lawyer shall not

represent a client with respect to a matter if, [among other things] . . . [s]uch

representation will be or is likely to be adversely affected by representation of

another client,” unless “[e]ach potentially affected client provides informed

consent to such representation after full disclosure of the existence and nature of

the possible conflict and the possible adverse consequences of such

representation.”   D.C. R. Prof. Conduct 1.7 (b)(2), (c)(1).      “Disclosure and

informed consent are not mere formalities. Adequate disclosure requires such
                                          9

disclosure of the parties and their interests and positions as to enable each potential

client to make a fully informed decision as to whether to proceed with the

contemplated representation.” D.C. R. Prof. Conduct 1.7, Comment [27].



      “In the end, this case turns on the allocation of the burden of proof.” In re

Allen, 27 A.3d 1178, 1187 (D.C. 2011). Under the Board’s rules, “Disciplinary

Counsel shall have the burden of proving violations of disciplinary rules by clear

and convincing evidence.” Bd. of Prof. Resp. R. 11.6 (2016). As previously

noted, our cases are to the same effect. See, e.g., In re Anderson, 778 A.2d at 335.

The Board in this case adopted an approach under which, once Disciplinary

Counsel establishes a conflict of interest, the burden of production shifts to the

respondent to “offer evidence of informed consent.” If the respondent offers such

evidence, the Board must prove by clear and convincing evidence that informed

consent was not obtained.



      We assume without deciding that it was permissible for the Board to shift a

burden of production to respondents to introduce evidence of informed consent.

Disciplinary Counsel suggests that the Board misapplied its own burden-shifting

approach, by failing to require that respondents introduce evidence sufficient to

establish a prima facie case of informed consent. We do not agree that the Board
                                        10

misapplied its own approach. The Board’s approach is not tied to a prima facie

showing, but rather by its terms is tied to the introduction of “any evidence of

informed consent.”     In the present case, John T. Szymkowicz indisputably

presented evidence of informed consent, both through general testimony and

through testimony about specific topics that were discussed. Under the Board’s

test, the burden thus shifted to Disciplinary Counsel to establish by clear and

convincing evidence that Ms. Ackerman did not give informed consent.

Disciplinary Counsel does not contend that the Board lacks authority to establish a

burden of production that is satisfied by the introduction of any evidence, so we

need not decide that issue. Cf., e.g., Parker v. United States, 155 A.3d 835, 842

(D.C. 2017) (“When a defendant presents any evidence that she acted in self-

defense, the government assumes the burden of proving, beyond a reasonable

doubt, that she did not.”) (brackets and internal quotation marks omitted). Nor

does Disciplinary Counsel argue that it was unfairly surprised by the Board’s

ruling as to Disciplinary Counsel’s burden of proof.



      The dissent takes the view that this court should require the Board to adopt

the burden-shifting framework utilized in employment-discrimination cases. Post

at 18-19. We do not agree. First, although Disciplinary Counsel appears to

assume that the Board in fact adopted that framework, we do not view the Board as
                                        11

having done so. Moreover, Disciplinary Counsel does not squarely present or brief

an argument that this court should require the Board to adopt that framework.

Second, the dissent relies on Comment [28] to Rule 1.7, which states that “under

the District of Columbia substantive law, the lawyer bears the burden of proof that

informed consent was secured.” Post at 17. That comment by its terms describes

the requirements of substantive law, and it says nothing about the burden of proof

that should apply in disciplinary proceedings. Rather, in context, the language

relied upon by the dissent appears to be directed at explaining why it is prudent to

obtain informed consent in writing. D.C. R. Prof. Cond. 1.7, Comment [28].

Finally, we note that although the dissent relies on Comment [28], the dissent

would not actually impose the ultimate burden of proof on the lawyer, instead

proposing that the court require the Board to apply the more complex burden-

shifting framework used in employment-discrimination law. Post at 18-19. That

approach finds no direct support in Comment [28].



      Thus, we turn to the question whether Disciplinary Counsel demonstrated by

clear and convincing evidence that Ms. Ackerman did not give informed consent to

representation by the Szymkowiczes. We conclude that the record supports the

Board’s conclusion that Disciplinary Counsel failed to carry that burden.        In

significant part, Disciplinary Counsel’s argument to the contrary rests on concerns
                                       12

about Ms. Ackerman’s competence. In our earlier opinion in this matter, however,

we concluded that the record adequately supported the factual conclusion of the

Hearing Committee that Ms. Ackerman was competent. In re Szymkowicz, 124
A.3d at 1084-85. We have no basis to second-guess the factual conclusions of the

Hearing Committee at this juncture.



       Disciplinary Counsel also raises various concerns about topics that the

Szymkowiczes ought to have raised more specifically or at specific times, in order

to obtain fully informed consent. We agree with Disciplinary Counsel to the

following extent:   if the Szymkowiczes had borne the burden of proving the

adequacy of Ms. Ackerman’s consent, they would have failed to carry their burden.

The difficulty for Disciplinary Counsel is that Disciplinary Counsel bore the

burden of proving the inadequacy of the consent, by clear and convincing

evidence. The Board reasonably concluded that Disciplinary Counsel failed to

meet that burden. Most notably, Disciplinary Counsel does not appear to have

attempted to elicit a complete and specific record of precisely what John T.

Szymkowicz did and did not say to Ms. Ackerman on the topic of conflict of

interest.
                                        13

      We do note an issue of timing. In determining that the Szymkowiczes had

not been shown to have failed to obtain informed consent, the Board focuses on the

actions of the Szymkowiczes through March 7, 2007. At that point, the Board

concluded, the Szymkowiczes stopped representing Ms. Ackerman. Disciplinary

Counsel takes issue with the Board’s conclusion about the date on which the

Szymkowiczes ended their representation of Ms. Ackerman. This issue, too, turns

on the burden of proof. Disciplinary Counsel correctly points out that the formal

written withdrawal was limited to a single case and did not explicitly terminate all

representation of Ms. Ackerman by the Szymkowiczes. Disciplinary Counsel also

raises legitimate questions as to whether Ms. Ackerman would have had reason to

know that the Szymkowiczes were no longer representing her in any respect. But

here too Disciplinary Counsel failed to elicit evidence about precisely what the

Szymkowiczes or Ms. Ackerman’s new attorneys told Ms. Ackerman on the issue

of representation going forward.     Under the circumstances, we are unable to

disturb the Board’s conclusion that Disciplinary Counsel failed to prove by and

clear and convincing evidence that the Szymkowiczes continued to represent Ms.

Ackerman after March 7, 2007.



      In sum, although we fully understand Disciplinary Counsel’s concerns about

the Szymkowiczes’ conduct in this case, we accept the Board’s conclusion that the
                                       14

Szymkowiczes were not shown by clear and convincing evidence to have violated

Rule 1.7.



                                       B.



      We turn finally to the question of sanction for Mr. King. We previously

accepted the Board’s recommendation that an informal admonition was warranted

for Mr. King’s violation of Rule 1.5 (b) by failing to obtain a written retainer

agreement. In re Szymkowicz, 124 A.3d at 1088. As we have noted, the Board in

this case recommends that the court impose no additional sanction based on Mr.

King’s conceded violation of Rule 1.7.      Although we ordinarily defer to the

Board’s recommended sanction, In re Rodriguez-Quesada, 122 A.3d 913, 922

(D.C. 2015) (per curiam), we will not do so if such deference is “unwarranted,”

D.C. Bar R. XI § 9 (h)(1). In the present case, we conclude that imposing no

discipline at all on Mr. King for his violation of Rule 1.7 would be unwarranted.

We do not agree with the Board’s view that Mr. King could not reasonably have

been expected to understand that he should have spoken directly to Ms. Ackerman

on the issue of potentially conflicting interests, rather than relying on

communications with Dr. Ackerman. Well before Mr. King started to represent

Ms. Ackerman, Comment [2] to D.C. R. Prof. Cond. 1.14 (2005) specifically
                                          15

advised that, “Even if [a client] does have a legal representative, the lawyer should

as far as possible accord the represented person the status of client, particularly in

maintaining communication.” Moreover, it is a longstanding principle that an

agent, such as a POA-holder, has a fiduciary duty to the principal. See Restatement

(Third) of Agency §§ 1.04(7) (POA holder is agent), 8.01 (“An agent has a

fiduciary duty to act loyally for the principal’s benefit in all matters connected with

the agency relationship.”), 8.02 (“An agent has a duty not to acquire a material

benefit from a third party in connection with transactions conducted or other

actions taken on behalf of the principal or otherwise through the agent’s use of the

agent’s position.”) (Am. Law Inst. 2006). Given the obvious potential for conflicts

of interest between Ms. Ackerman and Dr. Ackerman, Mr. King could not

reasonably rely solely on the POA and should have sought informed consent from

Ms. Ackerman.




      The Board gave several other reasons in support of its conclusion that no

discipline should be imposed on Mr. King for his violation of Rule 1.7, including

that Mr. King’s conduct did not involve dishonesty; Mr. King’s actions did not

harm Ms. Ackerman, because Ms. Ackerman’s interests aligned with the actions

Mr. King took; and Mr. King did not have a substantial record of prior discipline.

Taking those considerations into account, we conclude that Mr. King’s violation of
                                       16

Rule 1.7 warrants public censure by this court. See, e.g., In re White, 11 A.3d
1226, 1249 (D.C. 2011) (App’x A (attached Report and Recommendation of

Board)) (“[S]anctions for conflicts of interest have run the gamut from public

censure through disbarment, with more severe sanctions associated with greater

harm (or potential harm) to the client and lawyer dishonesty.”); cf. In re Mance,

980 A.2d 1196, 1207-09 (D.C. 2009) (imposing public censure based on attorney’s

good-faith mistake in commingling funds without informed consent from client).



      For the foregoing reasons, we accept the Board’s findings that the

Szymkowiczes were not proven by clear and convincing evidence to have violated

Rule 1.7. For Mr. King’s conceded violation of Rule 1.7, we impose the public

censure expressed in this opinion.



                                                  So ordered.



      STEADMAN, Senior Judge, dissenting:        This case turns on the proper

allocation of the burdens of production of evidence when an attorney is faced with

a proven conflict of interest. I find myself unable to agree with the majority’s

conclusion that the attorney, simply by presenting “any evidence of informed

consent,” shifts the burden of production back to Disciplinary Counsel. On the
                                          17

contrary, I agree with Disciplinary Counsel’s argument to us that once Disciplinary

Counsel establishes a conflict of interest violation, the attorney assumes the burden

of production to introduce sufficient evidence to present a prima facie case that he

or she obtained informed consent from the client. As the majority acknowledges,

this was not done here.



      There is nothing new about this proposition. Rule 1.7 of our Rules of

Professional Conduct lays down the fundamental principle that a lawyer must not

serve under a conflict of interest. It then provides for a carefully circumscribed

exception to this rule if the lawyer obtains the requisite informed consent with its

demanding requirements for “full disclosure of the existence and nature of the

possible conflict and the possible adverse consequences of such representation.”

Rule 1.7 (c)(1). Comments 27-30 to the Rule expand at length upon the rule itself

and, in the current version promulgated more than a decade ago in 2007, contain

this illuminating provision:

             It is ordinarily prudent for the lawyer to provide at least a
             written summary of the considerations disclosed and to
             request and receive a written informed consent, although
             the rule does not require that disclosure be in writing or
             in any other particular form in all cases. . . . Moreover,
                                         18

              under the District of Columbia substantive law, the
              lawyer bears the burden of proof that informed consent
              was secured.

D.C. R. Prof. Conduct R. 1.7 cmt. 28 (emphasis added).1



        The respective shifting of burdens of production, regardless of the ultimate

burden of persuasion, is familiar doctrine in the law of evidence. 2 Although not

determinative, a relevant consideration in assigning the burden of production is an

assessment of the party best situated to present the relevant evidence. While

Disciplinary Counsel can call the attorney to testify and question him or her about

whether informed consent was obtained, the attorney is uniquely positioned to

have firsthand knowledge of whether and how consent was obtained. And it is the

attorney who is seeking to invoke the protection of the exception to the general

rule.




        1
        The comment in the prior version of the Rules, promulgated on January 1,
1991, similarly provided: “Moreover, under District of Columbia substantive law,
the lawyer bears the burden of proof to demonstrate the existence of consent.”
        2
        See, e.g., GEORGE E. DIX ET AL., 2 MCCORMICK ON EVIDENCE §§ 336 ff.
(Kenneth S. Broun ed., 7th ed. 2013).
                                        19

      I disagree that the structure of criminal law presents a fair analogy. Bar

discipline proceedings are designed to ensure that attorneys abide by the rules of

professional conduct that their license demands and to protect the public

accordingly. I suggest that the burden-shifting framework utilized in employment

discrimination cases might be a more appropriate model. In McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-03 (1973), the United States Supreme Court

established a burden shifting framework for such litigation, which we have

described as follows:

            [A] plaintiff bears the initial burden of producing
            evidence to sustain a prima facie case. If the plaintiff
            meets this burden, the employer must then produce
            evidence of a legitimate, nondiscriminatory reason for his
            action.      If the employer offers a legitimate,
            nondiscriminatory reason, the burden then shifts back to
            the plaintiff to present evidence that the employer’s
            proffered reason is pretextual.


Chang v. Inst. for Public–Private P’ships, Inc., 846 A.2d 318, 329 (D.C. 2004)

(quoting Blount v. Nat’l Ctr. for Tobacco–Free Kids, 775 A.2d 1110, 1115 (D.C.

2001)).



      As the long-standing comment to our Rule 1.7 indicates, in my view the

attorney should be required to present a prima facie case that informed consent was

obtained before the burden shifts back to Disciplinary Counsel, who bears the
                                         20

ultimate burden of persuasion.3 In the situation here, I would be inclined to

remand to the Board of Professional Responsibility to reopen the hearing on the

issue of informed consent with a proper understanding of the respective burdens of

production and persuasion.




      3
          I do not understand Disciplinary Counsel to argue otherwise before us.